Citation Nr: 0323531	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  01-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right hip disorder.





REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  The Board 
finds that a VA examination addressing the etiology of the 
veteran's right hip injury is warranted.  38 C.F.R. 
§ 3.159(c)(4).  The veteran contends that he injured his 
right hip while in service, however, the veteran's service 
medical records are unavailable for review.  A review of the 
record discloses that the RO attempted to obtain the 
veteran's service medical records through the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, and 
that the NPRC stated that the records may have been in a 
location that was related to the 1973 fire at the NPRC.  
Furthermore, the NPRC stated that it could not confirm the 
existence of the veteran's requested records but also 
indicated that, had the veteran's records been stored at the 
NPRC, they would have been stored in an area damaged by the 
fire.  

In a statement submitted by the veteran dated October 1999, 
he and a fellow soldier attested that the veteran injured his 
right hip in service.  Additionally, the veteran submitted 
correspondence dated November 1999 from a private physician 
in which the physician indicates that the veteran sustained a 
right hip injury during service.  There is no evidence to the 
contrary which disputes the veteran's contention that he 
injured his right hip in service.  See 38 U.S.C.A. § 1154(b).  
This evidence further ensures that a comprehensive VA 
examination is "necessary" under 38 U.S.C.A. § 5103A(d) to 
address whether the veteran's right hip injury is causally 
related to the veteran's service.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This 
letter should also contain a summary of 
the provisions of 38 U.S.C.A. §§ 5103 
and 5103A.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his right hip injury.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that a 
current right hip disorder, if present, 
is etiologically related to the in-
service injury described by the 
veteran.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  


3.  The RO should review the examiner's 
report to ensure that all questions posed 
in this REMAND have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a new 
examination or obtaining additional 
medical records), such development should 
also be accomplished.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a right hip 
injury.  In this issuance, the RO 
should include the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2002).  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

